Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marshall Brown on 3/4/22.

The application has been amended as follows: 

1. (Currently Amended) A filter element for filtering a fluid, the filter element comprising:
a pleated filter media comprising pleats that define an upstream gap along an upstream surface of the pleated filter media and a downstream gap along a downstream surface of the pleated filter media; and
a support structure extending along the downstream surface of the pleated filter media and supporting the pleats, the support structure folded into a first layer and a second layer within the downstream gap of the pleated filter media, the first layer comprising a first layer outer surface and a first layer inner surface, the second layer 
the support structure comprising at least one spacer that separates the first layer outer surface and the second layer outer surface 
the at least one spacer comprising a folded portion of the support structure, the support structure being three layers thick along the folded portion.
16. (Currently Amended) A filter cartridge configured for attachment to a filter head in a filtration system, the filter cartridge, comprising:
a filter housing; and 
a filter element positioned within the filter housing, the filter element comprising:
a first endplate;
a second endplate;
a pleated filter media extending between the first endplate and the second endplate, the pleated filter media comprising pleats that define an upstream gap 
a support structure extending along the downstream surface of the pleated filter media and supporting the pleats, the support structure folded into a first layer and a second layer within the downstream gap of the pleated filter media, the first layer comprising a first layer outer surface and a first layer inner surface, the second layer comprising a second layer outer surface and a second layer inner surface, the first layer inner surface and the second layer inner surface positioned adjacent to each other within the downstream gap,
the support structure comprising at least one spacer that separates the first layer outer surface and the second layer outer surface 
wherein the support structure is folded over itself so as to create at least one fold of the at least one spacer, resulting in the support structure being three layers thick along the at least one fold.

Cancel claims 5-14 and 22-24

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claim 1 to further recite the support structure being three layers thick along the folded portion and claim 16 to recite the support structure is folded over itself to create at least one fold resulting in the support structure being three layers thick along the at least one fold. The closest prior art to Czerwonka teaches a folded support structure, as detailed in the previous office action, but does not teach the support structure being three layers thick along the folded portion/at least one fold nor would it have been obvious to modify the prior art to arrive at the claimed invention.
The additional claims are allowable as depending from claim 1 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778